DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/CN2017/114289 filed on 12/01/2017 and claims foreign priority of CHINA 201611095914.6 filed on 12/02/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/03/2019 has been considered.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: In claim 1, change the incorrect recitation “CGMCC No. 13152.” (line 7) to “CGMCC No. 13152;” to continue to the next active step; and replace the incorrect recitation “hours, and stopping the reaction, obtaining a crude D-psicose” (lines 13 to 14) with “hours, stopping the reaction, and obtaining a crude D-psicose”. In claim 4, change the incorrect recitation “the balance of water” (lines 8 and 15) to “remaining weight percentage . Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitations “I.” and “II.”.  MPEP § 608.01(m) states that, "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)." Appropriate correction is required. Applicant is advised to change the above limitations to “(I)” and “(II)”, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(I) Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 2-10 depend from claim 1.
Bacillus subtilis strain BLCY-005, which was deposited in the China General Microbiological Culture Collection Center, Institute of Microbiology, Chinese Academy of Sciences (Address: No.1-3, Beichen West Road, Chaoyang District, Beijing) on October 26, 2016, and has an accession number of CGMCC No. 13152”, which are not deposited under the Budapest Treaty, not found in the catalogue of China General Microbiological Culture Collection Center (http://www.cgmcc.net/english/), and not acceptable depository according to 37 C.F.R. 1.803. It is not clear if they are readily available to the public, and thus a person skilled in the art could not make or use the invention defined in and commensurate with the claims without access to the specific biological material. “The deposit rules (37 CFR 1.801 - 1.809) set forth examining procedures and conditions of deposit which must be satisfied in the event a deposit is required.”. See MPEP 2402 [R-07.2015]. “Under 37 CFR 1.809(a), once the examiner has determined that access to a biological material is necessary, and there is no information that would support the conclusion that access is currently available in accordance with these regulations, the examiner should make an appropriate rejection under 35 U.S.C. 112  until such time as a deposit in accordance with these regulations is actually made or a written assurance is received in the patent application that such a deposit will be made upon an indication of allowability of the application” and “Where a deposit is required to satisfy 35 U.S.C. 112, a deposit must be made in accordance with these regulations. See 37 CFR 1.802. A deposit accepted in any International Depositary Authority (IDA) under the Budapest Treaty shall be accepted for patent purposes if made under conditions which comply with 37 CFR 1.806 and 37 CFR 1.808(a) concerning term of deposit and permissible conditions on access once the patent is granted”. See MPEP 2411.01 [R-07.2015]). 

(II) Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The Written Description Guidelines for examination of patent applications indicates, “For some biomolecules, examples of identifying characteristics include a sequence, structure, binding affinity, binding specificity, molecular weight, and length. Although structural formulas provide a convenient method of demonstrating possession of specific molecules, other identifying characteristics or combinations of characteristics may demonstrate the requisite possession. As explained by the Federal Circuit, "(1) examples are not necessary to support the adequacy of a written description; (2) the written description standard may be met … even where actual reduction to practice of an invention is absent; and (3) there is no per se rule that an adequate written description of an invention that involves a biological macromolecule must contain a recitation of known structure." Falkner v. Inglis, 448 F.3d 1357, 1366, 79 USPQ2d 1001, 1007 (Fed. Cir. 2006)”. See MPEP § 2163 [R-10.2019] [II.A.3.(a)].
Claims 1 and 5 recite “Bacillus subtilis strain BLCY-005 containing D-psicose 3-epimerase” (lines 3, 4, and 9 of claim 1; line 2 of claim 5).  However, the specification disclosed only (i) The original strain of the Bacillus subtilis strain BLCY-005 according to the present invention was isolated from the soil near the pilot plant of Bailong Chuangyuan in Dezhou, Shandong Province, and obtained after mutagenesis, (II) The No.06 strain was subjected to UV-induced mutagenesis, wherein the UV-induced mutagenesis was carried out by irradiating with 15W ultraviolet at a distance of 20 cm for 120s. The obtained high-potency strain was further subjected to nitrosoguanidine mutagenesis treatment. Finally a strain capable of producing D-psicose epimerase having a high conversion rate was obtained and named as BLCY-005, and (III) Method for determining the enzyme activity: 800 μI of a phosphate buffer, 50 ml of a solution of D-fructose in a concentration of 100 g/L and a pH of 7.0, and 200 μI of the fermentation broth were added to 1 ml of a reaction system, the temperature was kept at 55°C for 10 minutes, and then boiled for 10 minutes to terminate the enzymatic reaction. The yield of D-psicose was measured by Zhang et al. (Trends in Food Science & Technology 54:127-137, June 9, 2016) disclosed that Ketose 3-epimerase plays an irreplaceable role in the biological production of D-allulose (= D-psicose), which catalyzes the reversible epimerization at the C-3 position between D-fructose and D-allulose. Although the genes of ketose 3-epimerase are presumed in a wide range of microorganisms based on the GenBank database from NCBI, so far, the enzyme has been experimentally identified and characterized from only twelve types of bacteria (Table 1). 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (page 129, right col., para. 3 and 4; page 130, Table 1). There is no evidence in the literature to support that Bacillus subtilis or strain BLCY-005 contains D-psicose 3-epimerase.
	In the absence of structures (such as nucleic acid or amino sequence) or functional characteristics when coupled with a known or disclosed correlation between function and structure, one of skill in the art would reasonably conclude that the disclosure fails to provide sufficient written description for D-psicose 3-epimerase.  Thus, Applicant was not in possession of the claimed “D-psicose 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2-5 depend from claim 1.
Claims 1 and 7-10 recite the limitation "the bacteria" (lines 2 to 3 of claim 1), “the reaction” (line 11 of claim 1), “the reaction solution” (line 12 of claim 1), “the reaction system” (line 12 of claim 1), “the decolorized and filtered crude sugar liquid” (line 2 of claim 7), “the transmittance of the liquid” (line 4 of claim 7), “the liquid” (line 3 of claim 8), “the concentrated sugar liquid” (line 2 of claim 9), “the sugar liquid” (line 2 of claim 10), “the solute” (lines 3 to 4 of claim 10), or “the solution” (line 6 of claim 10). There is insufficient antecedent basis for this limitation in the claim. 
Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “adding the mixed solution containing D-psicose 3-epimerase to the fructose solution” and “feeding the fructose solution”, which is confusing . 
Regarding claims 6 and 7, the phrase “preferably” (interpreted as "such as") (line 3 of claim 6; line 5 of claim 7) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitations “a flow rate of a volume as 3 times as resin volume per hour” and “a water consumption ratio of 1: (1.3 ~ 1.6)” (lines 3, 4, and 7 of claim 7), that are not clear to their meanings.
The term "a large amount of" or “regular crystal grains” in claim 10 is a relative term which renders the claim indefinite.  The term "large" or “regular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Taken together, Applicant is advised to change the recitations "the bacteria" (lines 2 to 3 of claim 1), “the reaction” (line 11 of claim 1), “the fructose solution to the reaction solution” (lines 11 to 12 of claim 1), and “the reaction system” (line 12 of claim 1) to “the Bacillus subtilis bacteria”, “the reaction of the 3-epimerase with fructose”, “additional fructose solution to the reaction”, and “the reaction”, respectively; to replace the recitations “preferably” (line 3 of claim 6) and “of 5.0-6.0 t/h” (last line of claim 6) with “and” and “of 5.0-6.0 t/h to obtain a crude D-psicose liquid”, respectively; to change the recitations “claim 1,” (line 1 of claim 7), “the decolorized and filtered crude sugar liquid” (line 2 of claim 7), “of a volume as 3 times as resin volume per hour” (lines 3 to 4 of claim 7), “the transmittance of the liquid” (line 4 of claim 7), “preferably” (line 5 of claim 7), and “D-psicose is collected” (last line of claim 7) to “claim 6,”, “the decolorized and filtered crude D-psicose liquid”, “of 3x resin volume per to delete the recitation “a water consumption ratio of 1: (1.3 ~ 1.6)” (line 7 of claim 7); to change the recitation “and the liquid is concentrated to 60-75%” (line 3 of claim 8) to “to obtain a concentrated D-psicose liquid at 60-75%”; to replace the recitations “claim 1,” (line 1 of claim 9) and “the concentrated sugar liquid” (line 2 of claim 9) with “claim 8,” and “the concentrated D-psicose liquid”, respectively; and to change the recitations “claim 1,” (line 1 of claim 10), “the sugar liquid” (line 2 of claim 10), “of the solute” (lines 3 to 4 of claim 10), and “a large amount of uniform and regular crystal grains are formed in the solution” (lines 5 to 6 of claim 10) to “claim 8,”, “the concentrated D-psicose liquid”, “of the D-psicose solute”, and “uniform crystal grains are formed in the liquid”, respectively. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, 13, 20, and 22 of copending Application No. 16/318,358 (Dou et al., claim set of 09/11/2020) in view of Lee et al. (US Patent Application Publication No. 2011/0237790, published on September 29, 2011, hereinafter referred to as Lee ‘790). Appl. ‘358 claims “A method for preparing a D-psicose, comprising any one of the following steps: contacting the strain or a progeny thereof according to Claim 1 with fructose; contacting a culture comprising the strain or a progeny thereof with fructose; contacting a lysate of the strain or a progeny thereof with fructose; and isolating a D-psicose epimerase from the strain or a progeny thereof according to Claim 1, or a culture comprising the strain or a progeny thereof or a lysate of the strain or a progeny thereof, and contacting the D-psicose epimerase with fructose” (claim 8), “wherein the method comprises the following steps… a progeny thereof according to Claim 1, or a culture comprising the strain or a progeny thereof or a lysate Bacillus subtilis strain BLCY-005 or a progeny thereof, wherein the strain BLCY-005 was deposited on October 26, 2016 in the China General Microbiological Culture Collection Center, with an accession number of CGMCC No.13152” (claim 1); “A method for culturing the Bacillus subtilis strain according to Claim 1, comprising a step of inoculating the strain or a progeny thereof into a medium” (claim 2), “wherein the method comprises the following steps: (1) inoculating the strain or a progeny thereof into a solid medium and culturing at a temperature of 25-40°C for 6-12 hours to obtain an activated strain… inoculating the seed liquid obtained in step (2) into a fermentation medium in a volume ratio of 1-10%, and culturing at a temperature of 25-40°C for 30-48 h to obtain a bacterial fermentation broth” (claim 3), and “wherein the method is characterized by one or more of the following items: (a) the seed medium comprises: 1% peptone, 0.5% yeast extract powder, 1% sodium chloride, 0.01 % anhydrous magnesium sulfate, 0.02% potassium dihydrogen phosphate, and the balance of water (all percentages are weight percentages) in step (2); (b) the seed medium has a pH of 6.0-7.0 in step (2); (c) the fermentation medium comprises: 3% yeast extract powder, 2% corn steep powder, 1% glucose, 0.01 % anhydrous magnesium sulfate, 0.02% diammonium hydrogen phosphate, 0.02% ammonium sulfate, and the balance of water in step (3); (d) the fermentation medium has a pH of 6.0-7 .0 in step (3); (e) the solid medium is LB medium in step (1)” (claim 13); and “A method for preparing a D-psicose epimerase, comprising a step of lysing the Bacillus subtilis strain or a progeny thereof according to Claim 1 and isolating the D-psicose epimerase, or a step of isolating the D-psicose epimerase from a culture comprising the Bacillus subtilis strain or a progeny thereof or a lysate of the Bacillus subtilis strain or a progeny thereof” (claim 7).

Lee ‘790 disclosed EXAMPLE 1: a method of continuously producing D-psicose, including culturing Corynebacterium glutamicum KCTC 13032 and converting fructose into D-psicose by carriers on which the micro-organism or a D-psicose epimerase isolated therefrom were immobilized; EXAMPLE 2: The D-psicose solution produced in Example 1 was concentrated to about 40% (g/g solution), followed by passage through a decolorization column filled with granulated active carbon to remove colored materials; the decolored D-psicose solution prepared above was passed through a column filled with a cation exchange resin substituted by a hydrogen group and an anion exchange resin substituted by a hydroxyl group, followed by passage through an ion exchange column filled with a mixture of a cation exchange resin and an anion exchange resin in a final step to remove the ionic components in the solution; EXAMPLE 3: Preparation of a Highly Pure D-Psicose Solution by Chromatography: The sample was injected and eluted with deionized water at about 260 I/hr, and then concentrations of fructose and D-psicose were respectively measured by using a HPLC system in each fraction collected; EXAMPLE4: 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the biosynthesis of D-psicose from fructose by a lysate of Bacillus subtilis strain BLCY-005 as taught by Appl. ‘358 with the steps to crystalized D-psicose in view of Lee ‘790 and to optimize the conditions in each steps of the method as taught and suggested by Appl. ‘358 and Lee ‘790, described above, to obtain purified D-psicose and to arrive at Applicant’s claims 1-10. “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at ___, 82 USPQ2d at 1395. See MPEP § 2141 [R-10.2019]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A]. This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623